Case 9:21-mj-08084-DLB Document 1 Entered on FLSD Docket 03/10/2021 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No.   21-mj-8084-DLB


   UNITED STATES OF AMERICA

   vs.                                                                                      SP
   JOEL BARRETT,

           Defendant.
                                                                                Mar 9, 2021
                                               /
   -----------------------------
                                                                                             West Palm Beach




                                     CRIMINAL COVER SHEET

   1.    Did this matter originate from a matter pending in the Central Region of the United States
         Attorney's Office prior to August 9,2013 (Mag. Judge Alicia Valle)?           Yes ,f No
                                                             I

   2.    Did this matter originate from a matter pending in the Northern Region of the United States
         Attorney's Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes _{_ No

   3.    Did this matter originate from a matter pending in the Central Region of the United States
         Attorney's Office prior to October 3,2019 (Mag. Judge Jared Strauss)?         .; Yes      No




                                                   Respectfully submitted,

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY
                                         BY:           ~
                                                   MARTON GYlRES
                                                   ASSISTANT UNITED STATES ATTORNEY
                                                   District Court No. A5501696
                                                   500 South Australian Avenue, Suite 400
                                                   West Palm Beach, Florida 33401
                                                   Tel:       561-820-8711
                                                   Fax:       561-805-9846
                                                   Email:     Marton. Gyires@usdoj.gov
   Case 9:21-mj-08084-DLB Document 1 Entered on FLSD Docket 03/10/2021 Page 2 of 9

AO 91 (Rev. 11111)    Criminal Complaint



                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                          Southern District of Florida

                     United States of America                              )
                                 v.                                        )
                                                                           )       Case No. 21-mj-8084-DLB
                          Joel Barrett
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                             Defendant(s)


                                                      CRIMINAL COMPLAINT

          I, the complainant        in this case, state that the following is true to the best of my knowledge                and belief.
On or about the date(s) of                  8/13/20, 9/29/20, 3/9/2021            in the county of                    Palm Beach            in the

     Southern             District of              Florida             , the defendant(s)    violated:

             Code Section                                                            Offense Description
Title 21, United States Code,                        Possession   with intent to distribute controlled substances
Section 841 (a)(1)

Title 18, United States Code,                        Sale of a firearm and ammunition to a convicted felon
Section 922(d)(1)




          This criminal complaint           is based on these facts:

See Attached Affidavit




          ~ Continued on the attached sheet.



                                                                                              !ltc~-tu-re----


                                                                                                  Blake Crotty, FBI Special Agent
                                                                                                           Printed name and title

Attested to me telephonically           (FaceTime)    by the applicant in accordance        with the requirements         of Fed. R. Crim. P. 4.1


Date:      3-9-2021
                                                                                                                Judge's Signature

City and state:                     West Palm Beach, Florida                                Dave Lee Brannon, U.S. Magistrate Judge
                                                                                                          Printed name and title
Case 9:21-mj-08084-DLB Document 1 Entered on FLSD Docket 03/10/2021 Page 3 of 9




                                               AFFIDAVIT

           I, Blake A. Crotty (the "Affiant"), being duly sworn, depose and state as follows:

           1.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), Miami

   Division, and I have been so employed since August 2016. I am currently assigned to the Violent

   Crimes and Major Offender Squad of the Palm Beach County Resident Agency. As such, I have

   primarily been assigned to investigations dealing with bank robberies, drug trafficking, violent

   crimes, and violent crimes against children.    r also   serve as a Task Force Officer assigned to the

   Drug Enforcement Administration (DEA). Based on my experience as a federal law enforcement

   officer, I have conducted investigations of and have been instructed in investigative techniques

   concerning violent crimes, gun offenses, drug trafficking and conspiracies to commit these

   offenses. I have received training in conducting narcotics investigations and in identifying the

   means and methods used by narcotics traffickers.                 I have conducted      or participated

   in multiple narcotics investigations.     My      training,     education,   and     expenence      has

   included interviewing drug     traffickers, debriefing     cooperators   m   connection     with   drug

   trafficking, monitoring wiretapped conversations of drug traffickers, conducting searches of

   locations where drugs and money have been found, and conducting surveillance on individuals

   engaged in drug trafficking.

          2.      This affidavit is based upon my own knowledge as well as information provided to

   me by other law enforcement officers. This affidavit is submitted for the limited purpose of

   establishing probable cause in support of a criminal complaint against Joel Barrett ("BARRETT")

   for violation of the laws of the United States, that is, possession with intent to distribute controlled

   substances, in violation of Title 21, United States Code, Section 841(a)(1), and sale of a fireann

   and ammunition to a convicted felon, in violation of Title 18, United States Code, Section
Case 9:21-mj-08084-DLB Document 1 Entered on FLSD Docket 03/10/2021 Page 4 of 9




   922( d)(l).   As such, this affidavit does not contain all of the information   known to me regarding

   this investigation.

                                           PROBABLE CAUSE

   Origin o{investigation   and controlled purchases o(heroin from Tyler Roman

            3.      In or about the month October 2019, law enforcement received information from a

   DEA confidential source ("CS-l ") about a narcotics dealer selling large amounts of heroin within Palm

   Beach County who the CS said had the nickname "ROM."           "ROM" would later be identified by law

   enforcement as Tyler Edward Roman.

            4.      On or about October 23, 2019, a DEA undercover agent ("UC"), accompanied by a

   different CS (CS-2), purchased approximately one ounce of heroin from Roman (then unidentified) for

   $2,000.00. The suspected heroin field-tested positive for the presence of heroin. Additional controlled

   acquisitions of heroin from Roman took places as follows: a November 15,2019 acquisition ofa fi'ee

   sample of approximately      one gram by the UC and CS-l;         a November     21, 2019 purchase of

   approximately one ounce by the UC and CS-l; a December 4, 2019 purchase of approximately one

   ounce by the UC and CS-l; a December 18, 2019 purchase of approximately one ounce by the UC;

   and a January 8, 2020 purchase of approximately one ounce by the UC.

            5.      At the time, Roman was on federal supervised         release, having been previously

   sentenced in the Southern District of Florida on November 13,2014 to 70 months' imprisonment to be

   followed by five years of supervised release based upon a conviction for conspiracy to possess with

   intent to distribute cocaine in case number 14-cr-60165-WPD.     In May 2020, Roman was approached

   by law enforcement and has since cooperated with the government.      Roman was later charged with his

   offense conduct prior to his cooperation.    Roman was one of eight defendants charged in a federal

   criminal complaint filed on February 2, 2021 and subsequent indictment in case number 9:21-cr-
Case 9:21-mj-08084-DLB Document 1 Entered on FLSD Docket 03/10/2021 Page 5 of 9




   80026-AMC. Roman is now in custody having been sentenced on a supervised release revocation

   stemming from the offense conduct charged in the complaint and indictment.

   August 13, 2020: Roman purchases approximatelv [our ounces of heroin [rom Joel BARRETT.

          6.      On or about August 13, 2020, at the direction of controlling agents, Roman

   purchased approximately four ounces of heroin from Joel BARRETT for $9,600. On a recorded

   call, it was arranged that Roman would meet BARRETT in the area of a Publix located at 150

   South Federal Highway, Deerfield Beach, Florida. Based on this, a briefing was held at a nearby

   location with members of the FBI, PBSO Narcotics Division, and DEA. During this briefing,

   Roman was provided with $9,600 in U.S. currency. Roman and his vehicle were searched for

   contraband, with negative results. At approximately 2:04 p.m., Roman received a phone call from

   BARRETT saying that BARRETT was at the exit and making his way to the meet location. At

   approximately 2:07 p.m., BARRETT arrived in a black Kia bearing Florida license plate 181NVK.

   Shortly after arriving, BARRETT approached Roman's passenger side door and entered the

   vehicle. Inside Roman's vehicle, BARRETT and Roman discussed various narcotics and pricing

   for narcotics. At approximately 2: 15 p.m., BARRETT exited Roman's vehicle and got in the black

   Kia and left the area.   Agents on surveillance observed this meeting.       Controlling agents met

   Roman at a neutral location and collected the four ounces of suspected heroin, which later field-

   tested positive for heroin. The conversations referenced above were either recorded by Roman

   and given to agents afterwards, or, alternatively, live monitored and recorded by agents as they

   were happening.

   September 29, 2020: Roman purchases a firearm, ammunition, one drum magazine, one extended
   magazine, and was provided a sample of heroin (rom BARRETT

          7.      On or about September 29, 2020, at the direction of controlling agents, Roman

   purchased a Black Century Arms Mini Draco Firearm, thirty-nine rounds of7.62 ammunition, one
Case 9:21-mj-08084-DLB Document 1 Entered on FLSD Docket 03/10/2021 Page 6 of 9




   drum magazine, one extended magazine, and a sample of heroin for $800 from BARRETT. The

   day before, on or about September 28, 2020, at approximately 6:00 p.m., Roman placed a recorded

   telephone call to BARRETT at which time they discussed the sale of a firearm. The two agreed

   to meet the following day to complete the transaction for the firealID. On or about September 29,

   2020, in a recorded phone call, Roman arranged to meet BARRETT in the area of the intersection

   of Lake Osborne Drive and High Ridge Road in Lake Worth, Florida. Based on this, a briefing

   was held at a nearby location with members of the FBI, USPS, PBSO Narcotics Division and DEA.

   During this briefing, Roman was provided with $800 in U.S. currency. Roman and his vehicle

   were searched for contraband, with negative results.

          8.      At approximately 7:00 p.m., Roman placed a phone call to BARRETT and notified

   BARRETT that he was in the area of the agreed upon location. During this call, agents noticed a

   green Ford Five Hundred, bearing Florida license place LFQE05, arrive in the area. BARRETT

   was seen exiting the blue Ford Five Hundred with a multi-colored book bag which he placed in

   the backseat floorboard of Roman's vehicle prior to getting in the front passenger seat. Roman

   then provided BARRETT with $800 of US currency. Along with fireann, BARRETT brought a

   sample of suspected heroin to provide to Roman. BARRETT explained he had approximately 1.5

   kilograms of this substance at his residence. The conversations referenced above were either

   recorded by Roman and given to agents afterwards, or, alternatively, live monitored and recorded

   by agents as they were happening. During previous recorded conversations regarding availability

   of firearms for purchase, Roman repeatedly advised BARRETT of his status as a convicted felon

   and made additional mention of his status as being on supervised release.

          9.     After the meeting between Roman and BARRETT, Roman met agents and turned

   over the fireanu. The firearm was identified as a Century Arnls Mini Draco. Included with the
Case 9:21-mj-08084-DLB Document 1 Entered on FLSD Docket 03/10/2021 Page 7 of 9




   firearm was a drum magazine designed to be used by this weapon, an extended magazine designed

   to be used by this weapon, and approximately thirty-nine rounds of7. 62 ammunition. Agents field-

   tested the substance provided by BARRETT which returned a positive result for heroin.

   March 9,2021: state search warrant executed at BARRETT's residence

           10.     On or about March 9, 2021, at approximately 6:30 a.m., a state search warrant was

   executed at BARRETT's residence located at 432 Wilder Street, West Palm Beach, Florida 33405.

   The residence is a single family residence with three bedrooms and two bathrooms. Present at the

   residence     were   Joel   BARRETT,     Elizabeth   Woods,    and   two   other   adult   males.

           11.     According to the landlord, BARRETT and Woods are listed on the lease for the

   residence.    Inside the master bedroom, law enforcement found approximately 34.2 grams of

   cocaine and crack cocaine (field-tested positive), approximately 959.2 grams of heroin (field-

   tested positive), approximately 1,223 grams of crystal methamphetamine (field-tested positive),

   approximately 2,418 grams of a substance containing THC (field-tested positive), and various

   prescription pills. The majority of the heroin/fentanyl and methamphetamine were found inside a

   black book bag on a shelf inside of the closet in the master bedroom. The book bag contained two

   multicolored bags. One of the multicolored bags contained approximately twenty-nine clear bags

   containing heroin, and the other multicolored bag contained approximately forty-one clear bags

   containing methamphetamine. Inside the same closet was a Glock 19 pistol inside of a gun box,

   with a loaded magazine inside the gun (no round in the chamber). The master bedroom contained

   photographs of BARRETT and Woods, and other indicia of occupancy as to BARRETT and

   Woods such as credit cards, ID documents, and other things.    There was an electronic dead bolt

   lock on the door to the master bedroom, which can be locked and unlocked with a numerical code.

          12.      In a recorded post-Miranda statement at the Palm Beach County Sheriff's Office,
Case 9:21-mj-08084-DLB Document 1 Entered on FLSD Docket 03/10/2021 Page 8 of 9




   BARRETT said, among other things, that he has been selling drugs for about two or three years

   and that he obtained methamphetamine from Texas, heroin/fentanyl from Miami, Florida, and

   cocaine from Palm Beach County, Florida.         BARRETT said that he bought the Glock firearm

   from a drug user on the street for $150 for his girlfriend, Woods.

          13.     In a recorded post-Miranda statement at the Palm Beach County Sheriffs Office,

   Woods said, among other things, that she purchased the Glock for $150 from a person on the street.

   Woods said that when BARRETT traveled to Texas to purchase a kilogram of "ice"

   (methamphetamine) for approximately $10,000, that she remained at the house to make sure the

   master bedroom was secure. After the recorded interview, in the presence of several agents (not

   recorded), Woods also said that she previously hand wrote notes indicating who owed money to

   BARRETT.

   Conclusion

          14.     Based on the foregoing,   r   submit that probable cause exists for the issuance of a

   criminal complaint against BARRETT for violations of Title 21, United States Code, Section

   841(a)(l) and Title 18 United States Code, Section 922(d)(l).

   FURTHER YOUR AFFIANT SAYETH NAUGHT.



                                                  Bl~rtYPr
                                                  Special Agent
                                                  Federal Bureau of Investigation

   Attested to me telephonically (FaceTime) by the applicant in accordance with the requirements
   of Fed. R. Crim. P. 4.1 on the 9th     day of March, 2021.


          DAVE LEE BRANNON
          UNITED STATES MAGISTRATE JUDGE
Case 9:21-mj-08084-DLB Document 1 Entered on FLSD Docket 03/10/2021 Page 9 of 9




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                 PENAL TY SHEET


   Defendant: Joel Barrett
   Case number: 21-mj-8084-DLB


   Count 1: Possession with intent to distribute controlled substances, in violation of Title 21,
   United States Code, Section 841(a)(1)


   Maximum Penalties: Pursuant to Title 21, United States Code, Section 841(b)(1)(B)(i), namely, a
   violation involving 100 grams or more of heroin, the penalties are:


   Minimum of five years' imprisonment
   Maximum of 40 years' imprisonment
   Fine of up to $5,000,000
   Supervised release of at least four years and up to life


   Count 2: Sale of a firearm and ammunition to a convicted felon, in violation of Title 18, United
   States Code, Section 922(d)(1).


   Maximum Penalties: Pursuant to Title 18, United States Code, Section 924(a)(2), the penalties
   are:


   Up to ten years' imprisonment
   Fine of up to $250,000
   Supervised release of up to three years




  1 This penalty sheet is not intended to limit the drug quantities and types attributable to the defendant in any future
  Indictment, Information, trial, sentencing hearing, or any other phase of the case, but is merely intended to provide
  the maximum possible penalty relating to the criminal complaint.
